Exhibit 10.2

FIRST AMENDMENT TO THE

AMENDED AND RESTATED ESCROW AGREEMENT

This FIRST AMENDMENT TO THE AMENDED AND RESTATED ESCROW AGREEMENT (this “First
Amendment”) is dated this 20th day of February, 2020, amends that certain
AMENDED AND RESTATED ESCROW AGREEMENT (the “Original Agreement”) dated as of
May 31, 2018, by and among Gladstone Land corporation (the “Company”) and UMB
Bank, N.A. as escrow agent (the “Escrow Agent”) (collectively, the
“Parties”)(the “First Amendment” and the Original Escrow Agreement” together the
“Agreement”). All capitalized terms not defined herein shall have the meaning
given to such term in the Original Agreement.

WHEREAS, the Company has previously raised cash funds from Investors pursuant to
a public offering (the “Series B Offering”) of up to 6,000,000 shares of our
Series B Preferred Stock, par value $0.001 per share, having a purchase price of
$25.00 per share (for an aggregate offering amount of $150,000,000) (the “Series
B Securities”), pursuant to the registration statement on Form S-3 of the
Company (No. 333-217042) (as amended, the “Series B Offering Document”);and

WHEREAS, upon completion of the Series B Offering, all funds held in the Escrow
Account for the Series B Offering (the “Series B Investor Funds”) will be
distributed to the Company or to Investors in accordance with Section 3 of the
Original Agreement;

WHEREAS, upon completion of the Series B Offering the Company intends to raise
cash funds from Investors pursuant to a public offering (the “Series C
Offering”) of up to 26,000,000 shares of certain Series C Preferred Stock, par
value $0.001 per share, having a purchase price of $25.00 per share (for an
aggregate offering amount of $650,000,000) (the “Series C Securities”), pursuant
to the registration statement on Form S-3 of the Company (No. 333-217042) and
such additional registration statement on Form S-3 subsequently filed by the
Company (as amended, the “Series C Offering Document”);

WHEREAS, instead of closing the Escrow Account and terminating the Escrow
Agreement in accordance with Section 3 of the Original Agreement, the Company
requests the Escrow Agent keep the Escrow Account open to accept funds from
subscribers of the Series C Securities (the “Series C Investors” and such funds
the “Series C Investor Funds”);

WHEREAS, in order to accomplish the foregoing, the Company desires to amend the
Original Agreement to allow for the deposit of the Series C Investor’s funds
into the Escrow Account and to set forth the requirements with respect to the
deposit and disbursement of the such;

WHEREAS, the Original Agreement may be amended by a written instrument executed
by the parties thereto; and

WHEREAS, the Escrow Agent agrees to act as escrow agent with respect to the
Series C Investor Funds deposited into the Escrow Account in accordance with the
Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, hereby agree to amend the Agreement
as follows:

 

  1.

The Company shall not simultaneously conduct the Series B Offering and the
Series C Securities offering. Upon the completion of the Series B Offering, the
Company shall provide written notice of the completion to the Escrow Agent (the
“Series B Completion Notice”) and the Company shall not deposit nor permit any
other person to deposit additional amounts into the Escrow Account relating to
the Series B Offering. Prior to receipt of the Series B Completion Notice, the
Escrow Agent may conclusively assume that any amounts deposited into the Escrow
Account are Series B Investor Funds. Upon receipt of the Series B Completion
Notice, the Escrow Agent may conclusively assume that any amounts thereafter
deposited into the Escrow Account are Series C Investor Funds.

 

  2.

As of the date of the Escrow Agent’s receipt of the Series B Completion Notice,
the definition of the following terms shall be amended as follows:

 

  (a)

The term “Offering” shall mean the Series C Offering;

 

  (b)

The term “Securities” shall mean the Series C Securities.

 

  (c)

The term “Investors” shall mean the Series C Investors;

 

  (d)

The term “Investor Funds” shall be defined as the checks, wire transfers and
other funds received from Series C Investors in payment for the Series C
Securities.

 

  3.

As of the date of the Escrow Agent’s receipt of the Series B Completion Notice,
Section 3 is hereby amended and restated as follows:

The Escrow Agent, upon receipt of Escrow Release Notice, attached hereto as
Exhibit C, shall periodically transfer any portion of the Investor Funds to the
Company or such other parties as set forth in the applicable Escrow Release
Notice. The Escrow Agent shall effect such transfer by the close of business on
the date the Escrow Agent receives the applicable Escrow Release Notice;
provided, however, if the Escrow Agent receives the applicable Escrow Release
Notice after 2pm Central Time, then the Escrow Agent shall effect such transfer
by the close of business on the next succeeding business day. If the Escrow
Agent has not previously received an Escrow Release Notice by the Termination
Date, the Escrow Agent shall return any Investor Funds held to the Investors.
Notwithstanding the foregoing, except for a return of Investor Funds to the
applicable Investor, the Escrow Agent shall not transfer Investor Funds to any
party until after it has received an executed and valid IRS Form W-9, or valid
substitute thereto, from such party.

 

  4.

The Company warrants that this First Amendment is permitted by and in compliance
with the Series B Offering and the Series C Offering. The Original Agreement,
except as expressly modified by this First Amendment shall continue unmodified
and in full force and effect.



--------------------------------------------------------------------------------

  5.

No provision of this First Amendment may be changed or modified, except by an
instrument in writing signed by each of the parties hereto.

 

  6.

This First Amendment shall be governed and construed in accordance with the laws
of the State of Delaware without regard to the principles of conflicts of law.

IN WITNESS WHEREOF, the parties have duly executed this First Amendment of the
date first above written.

 

Gladstone Land Corporation By:  

/s/ Lewis Parrish

Name: Lewis Parrish Title: Chief Financial Officer UMB BANK, N.A., as escrow
agent By:  

/s/ Lara L. Stevens

Name: Lara L. Stevens Title: Vice President



--------------------------------------------------------------------------------

Exhibit C

FORM OF ESCROW RELEASE NOTICE

Date:

UMB Bank, National Association

928 Grand Blvd., 12th Floor

Kansas City, Missouri 64106

Attn: Corporate Trust and Escrow Services

Ladies and Gentlemen:

In accordance with the terms of Section 3 of the Amended and Restated
Subscription Escrow Agreement dated as of May 31, 2018 as amended by that
certain First Amendment dated as of February 20, 2020 (as the same may be
amended from time to time”) among Gladstone Land Corporation (the “Company”) and
UMB Bank, National Association (the “Escrow Agent”), the Company hereby notifies
the Escrow Agent that the ________ closing will be held on ___________ for gross
proceeds of $_________.

PLEASE DISTRIBUTE FUNDS BY WIRE TRANSFER (or as indicated) AS FOLLOWS

(wire instructions attached):

 

$ $ Very truly yours, GLADSTONE LAND CORPORATION as the Company By:   Name:
Title: